Response to Arguments
Applicant’s arguments, filed 04/05/2021, with respect to the rejection(s) of claim(s) under 35 USC 103 as  in view of Richards-Kortum and Feng but are not persuasive in light of the amendments.  The newly added limitations are found disclosed in the prior art previously presented.  
It was noted that the amendments were agreed to overcome the previous rejection, as mailed 01/06/2021.  However, the prior art does seem to disclose the new limitations and the rejection is amended to include these new limitations. 
The applicants argue that the preamble, stating the intended integration with a portable communication device, is neither limiting as it isn’t clear exactly what physical components would be required for this integration, nor is it limiting based on its intended function.  Additionally, unless there is some major obstacle overcome or long felt need in the art, the process of making something portable or miniaturized such that it fits on a portable communication device, does not of itself lead to patentability.  It has been held that it is obvious to make these types of changes to devices to make them more applicable or smaller. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw U.S. Publication 2015/0170490 in view of Richards-Kortum et al. U.S. Patent #5,421,337 and further in view of Feng U.S. Publication 2019/0178775.
With respect to claim 1 and 11, Shaw discloses a combustion product detection comprising:
A semiconductor light source configured to generate light at a first wavelength in response to a drive pulse and configured to shine a volume 
A plurality of photodetectors integrated with an optical filter configured to be transparent to scattered light from the particulate matter (Figure 6, photodetector 604, P.0060, P.0033, plurality of photo sensors may be employed)
A filter formed over the plurality of photodetectors and tuned to be transparent to scattered light having a second wavelength substantially equal to the first wavelength (Figure 6, filter 612, P.0061, P.0051)
The scattered light  has a second wavelength substantially equal to a first wavelength associated with the semiconductor light source and is produced as a result of scattering the light by the particulate matter (P.0010, P.0035)
A charge collection circuit of the plurality of photodetectors is configured to electronically reject background light (P.0038, P.0052-57)
However, Shaw fails to disclose specifically using a thin film filter and fails to specifically disclose rejecting background light not synched with the drive pulse. Additionally, Shaw fails to disclose the light source and photodetectors are located on a back cover of a portable communication device on a common flat surface with the detectors surrounding the light source.
	Richards-Kortum discloses a spectral diagnosis comprising:
A charge collection circuit of the photodetectors is configured to electronically reject background light that is not synched with the drive pulse (Col.6, l 23-28)
The output from the light source and plurality of photodetectors are located on a common flat surface and the light source is surrounded by the plurality of photodetectors on the common flat surface (Figure 1, common flat surface = output of diagnostic probe at tip 25, light source 30, detectors 20 and 35)
Feng discloses a miniature optical particulate matter sensor comprising:
A light source and photodetector are located on a back cover of the portable communication device (Figure 2A, P.0038)
The light source and photodetector are located on a common flat surface (Figure 7A, laser diode 712, photodetector 708 on flat sensor board 310) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a thin film filter for the generic filter of Shaw since thin film filters are the art standard for high precision and high quality.  Thin film filters are the most exacting filters and one in the art that would prize accuracy over price would find it obvious to use a thin film filter in the optical application of Shaw.  
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to reject the background light electronically that does not sync with the drive pulse as in Richards-Kortum since blocking non synchronized light allows the detector to effectively eliminate the effects of the ambient light.  This is well known in the art and alluded to by Shaw in P.0053-54 but more clearly disclosed by Richards-Kortum. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the particulate matter sensor of Shaw on a portable communication device as in Feng with a flat mounting surface since it has been well established that adding extra features and components to portable communication 

With respect to claim 3 and 16, Shaw discloses all of the limitations as applied to claim 1 above.  In addition, Shaw discloses:
The charge collection circuit of the plurality of photodetectors is synchronized with the drive pulse to electronically reject the background light (P.0052, P.0048)

With respect to claim 4, 15, and 18, Shaw discloses all of the limitations as applied to claim 1 above.  However, Shaw fails to disclose the light source and photodetectors are formed on a semiconductor chip. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to install the light source and photodetectors on a semiconductor chip in order to keep the device compact and easily connected.  Evidence for this knowledge in the art can be found in Havens U.S. Patent #5,319,182 and Huang U.S. Patent #10,043,050. 
Additionally, 
It should be noted that the limitation “the light source and plurality of photodetectors are located on a back cover of the portable communication device” 

With respect to claim 2, 8, 9, 10, 12, 14, 17, 20, and 21, Shaw discloses all of the limitations as applied to claim 1 above.  In addition, Shaw discloses the light source is an LED (P.0010) and using bandpass filters to reject background light and selectively pass the scattered light (P.0007). 
However, Shaw fails to disclose the first and second wavelength is within the range of about 1350-1390 nm and the thin film filter has a passband width of 40 nm. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to select a desired wavelength to perform a measurement at. Selecting wavelengths, from amongst a finite set of wavelengths, is within ordinary skill and is a result effective variable that changes what type of particle and what size particle is measured. 
Additionally, the size of the passband is also a result effective variable that one of ordinary skill in the art would select based on the specificity with which they wish to exclude wavelengths.  If the wavelength they wish to block is very specific and known, the passband would be small to avoid blocking unnecessary wavelengths.  If the wavelength they wish to block is unknown or broad, a wider passband would be required. 
Also, it should be noted that the particulate matter cannot limit the claimed device. MPEP 2115 notes that the material or article worked upon does not limit the apparatus. 

Claim 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw U.S. Publication 2015/0170490 and Richards-Kortum U.S. Patent #5,421,337 and Feng U.S. Publication 2019/0178775 in view of Wyatt U.S. Patent #6,490,530.
With respect to claim 5 and 19, Shaw discloses all of the limitations as applied to claim 1 and 3 above.  However, Shaw fails to disclose the light source is arranged central to the photodetectors. 
Wyatt discloses an aerosol hazard measuring device comprising:
A light source arranged to be in almost a central position with respect to the plurality of photodetectors (Figure 2, light source 2, detectors 4)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the centrally located light source surrounded by a plurality of photodetectors as in Wyatt in order to collect scattered light in all directions.  Collecting scattered light in all direction allows for a more complete view of the medium being measured allowing for flexibility with respect to sampling time and type of measurements performed.  (Col.12, l 64- Col.13, 21)

Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw U.S. Publication 2015/0170490 and Richards-Kortum U.S. Patent #5,421,337 and Feng U.S. Publication 2019/0178775 in view of Longeway et al. U.S. Patent #4,761,680. 
With respect to claim 6 and 13, Shaw discloses all of the limitations as applied to claim 1 above.  However, Shaw is silent with respect to the semiconductors being a direct bandgap alloy of two III-V semiconducting 
Longeway discloses a photodetector comprising:
A photodetector comprises the material including a direct bandgap alloy of two III-V semiconducting materials, and wherein the direct bandgap alloy comprises indium gallium arsenide (Claim 6)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the materials for the photodector as described in Longeway since these are known photodetector materials.  It has been held that selecting one from a finite group of known elements is within ordinary skill in the art.  Indium gallium arsenide detectors have the benefit of being selected for certain wavelength detection and one of ordinary skill would match up the desired material with the wavelength being detected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.